Citation Nr: 0013512	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
digestive disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hepatitis.

3.  Entitlement to service connection for chloracne as a 
result of exposure to Agent Orange.

4.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to Agent Orange.

5.  Entitlement to service connection for chronic dermatitis.

6.  Entitlement to service connection for status post carpal 
tunnel syndrome secondary to shell fragment wound, left 
forearm.

7.  Entitlement to an increased evaluation for bilateral 
tinea pedis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1973.

Service connection for digestive disorder was denied by final 
rating decision in May 1974.  Service connection for 
hepatitis was denied by final rating decision in February 
1987. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from January 1994, and December 1994, March 1997, and 
June 1999 rating decisions of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1994, the RO denied service connection for hepatitis 
and digestive disorders.  The issue of entitlement to service 
connection for chloracne and digestive disorder as a result 
of exposure to Agent Orange was deferred.  In a June 1994 
rating decision, the RO denied the entitlement to service 
connection chloracne and for digestive disorder due to 
exposure to Agent Orange.  The veteran filed a timely appeal 
to these issues.  The veteran and his representative appeared 
before an acting Member of the Board at hearing in July 1997 
and addressed these issues. 

In December 1994, the RO denied direct service connection for 
left carpal tunnel syndrome.  The veteran submitted a notice 
of disagreement in December 1994.  In a March 1997 rating 
decision, the RO denied service connection for prostate 
cancer, peripheral neuropathy, chloracne, cancer of the 
bronchus, and soft tissue sarcoma as secondary to exposure to 
Agent Orange and denied service connection for chronic 
dermatitis.  At his July 1997 Board hearing and in statements 
received at the time of the hearing, the veteran disagreed 
with the March 1997 denial of service connection for 
peripheral neuropathy and for chronic dermatitis. 

In July 1998, the Board REMANDED the issues of entitlement to 
service connection for hepatitis and digestive disorder to 
include whether new and material evidence had been submitted 
for such, to the RO for additional development.  The Board 
noted that other issues had also been raised.  

In September 1998, the RO issued a supplemental statement of 
the case addressing whether new and material evidence had 
been submitted to reopen the issues of service connection for 
hepatitis and digestive disorder.  

In a June 1999 rating decision, the RO denied service 
connection for chloracne, peripheral neuropathy, chronic 
dermatitis, and status post carpal tunnel release syndrome on 
a direct and secondary  basis, and continued the 10 percent 
evaluation for bilateral tinea pedis.  The veteran submitted 
a timely substantive appeal to the June 1999 denial. 

The veteran and his representative appeared via 
videoconference hearing before a Member of the Board in March 
2000.  

In various statements submitted from November 1998 to 
present, the veteran has raised additional issues to include: 
entitlement to service connection for cardiovascular disease, 
hypertension, and nerve damage to the left forearm as a 
residual of shell fragment wound; reported new and material 
evidence for service connection for bilateral hearing loss 
and tinnitus; and increased evaluations as well as earlier 
effective dates for his service connected disabilities 
including shell fragment wound of the left buttock, shell 
fragment wound of the left forearm, shell fragment wound of 
the left calf, right thigh and right knee.  The United States 
Court of Appeals for Veterans Claims (Court) has noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should determine whether the veteran's new claims have 
been addressed.


FINDINGS OF FACT

1.  Service connection for a digestive disorder to include 
hiatal hernia was denied by the RO in unappealed rating 
decision in May 1974.

2.  The additional evidence submitted since the May 1974 
rating decision is new, relevant, and directly relates to the 
issue at hand.

3.  Hiatal hernia with reflux is attributable to service.

4.  The RO denied service connection for hepatitis in 
February 1987 and the veteran did not appeal this decision.

5.  The additional documentation submitted with regard to the 
veteran's petition to reopen his claim of entitlement to 
service connection for hepatitis is new, relevant, and 
directly relates to the issue at hand.

6.  Competent evidence showing a nexus between the veteran's 
hepatitis and his active service is not of record.

7.  Competent medical evidence of a diagnosis of chloracne 
due to exposure to Agent Orange is not of record.

8.  Competent medical evidence of a diagnosis of peripheral 
neuropathy due to exposure to Agent Orange is not of record.

9.  Competent medical evidence of a nexus between the 
veteran's chronic dermatitis and his active service is not of 
record.

10.  Competent medical evidence of a nexus between the 
veteran's left carpal tunnel syndrome and his active service 
and between left carpal tunnel syndrome and service connected 
disability is not of record.


CONCLUSIONS OF LAW

1.  The additional evidence received since the May 1974 
rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for 
digestive disorder to include hiatal hernia.  38 U.S.C.A. §§  
5107, 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  Hiatal hernia was incurred during military service.  38 
U.S.C.A. §§ 101(16), 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The additional documentation received since the February 
1987 rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for 
hepatitis.  38 U.S.C.A. §§  5107, 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

4.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for hepatitis.  38 U.S.C.A. 
§ 5107 (West 1991).

5. The veteran has not submitted a well grounded claim of 
entitlement to service connection for chloracne.  38 U.S.C.A. 
§ 5107 (West 1991).

7.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for peripheral neuropathy.  
38 U.S.C.A. § 5107 (West 1991).

8.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for chronic dermatitis.  38 
U.S.C.A. § 5107 (West 1991).

9.  The veteran has not submitted a well grounded claim of 
entitlement to direct or secondary service connection for 
left carpal tunnel syndrome.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; and for disability 
proximately due to or the result of service connected 
disability.  38 C.F.R. § 3.310.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

According to applicable regulations, a veteran, who during 
active miliary service, served in Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (1999).  The 
following diseases are listed at 38 C.F.R. § 3.309(e): 
chloracne or other acneform diseases, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's' lymphoma, acute and subacute 
peripheral neuropathy, porphyria, cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e)(1999).  For the purposes of 38 C.F.R. 
§ 3.309, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within 2 years of the date of onset. 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994).  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible is required 
to set forth a well grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit, 5 Vet. App. 93. 

The only service medical records available are the veteran's 
enlistment examination.  The Board notes that the National 
Personnel Records Center (NPRC) has verified that it does not 
have the veteran's service medical records.  Generally, under 
such circumstances there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  However, if the claim 
is not well grounded, the VA has no duty to assist the 
veteran in any further development of the claim.  Grottveit, 
5 Vet. App. at 93.  

I.  New and material evidence

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999), citing Elkins v. West, 12 Vet. App. 
209 (1999).

A.  Digestive disorder

Service connection for a gastrointestinal disorder was 
previously denied in a May 1974 rating decision.  The veteran 
did not appeal this decision and it became final.  The 
evidence considered at the time of the May 1974 decision 
included the veteran's claim for service connection, and 
private and VA medical records.  In the May 1974 rating 
decision, the RO denied service connection for 
gastrointestinal disease on the basis that a March 1974 VA 
upper gastrointestinal series evaluation found no medical 
evidence of gastrointestinal pathology.  The veteran did not 
appeal this decision.

Upon review, the Board notes that July 1973 VA examination 
revealed that the veteran reported having stomach and chest 
pains as a child that increased during service.  The 
impression included hiatal hernia with reflux and rule/out 
gastric ulcers.  A July 1973 private medical record reflected 
a diagnosis of hiatus hernia with reflux.  A March 1974 upper 
gastrointestinal series found no evidence of hiatus hernia or 
esophageal reflux but that there was filing defect in the 
stomach.

An April 1974 hospital record received subsequent to the May 
1974 rating decision indicated that the veteran was evaluated 
for gastrointestinal disorders, but tests were normal.  The 
problems were attributed to psycho-neurotic personality 
disorder.  VA and private medical records in October 1992 to 
May 1994 show diagnoses of hiatal hernia.  Moreover, VA 
medical records from February 1997 show diagnosis of 
gastroesophageal reflux disease.  The Board also notes that 
the veteran has continued to complain of gastrointestinal 
symptoms in various statements of record since 1973, thus 
establishing continuity of symptoms.  Given the nature of 
hiatal hernia with reflux and in light of the above findings, 
the Board concludes the veteran's claim for service 
connection for digestive disorder has been reopened and that 
service connection is warranted for hiatal hernia with 
reflux.   

B.  Hepatitis

The RO initially denied service connection for hepatitis in 
February 1987.  At that time, the evidence included the 
veteran's claim, incomplete service medical records VA 
medical reports including examinations and hospital discharge 
summaries, and the veteran's statement.  Service medical 
records show no complaints, findings, or diagnosis of 
hepatitis or a liver disorder.  At a June 1986 VA 
examination, the veteran reported that he had been evaluated 
because of his liver and that he was always sick.  However VA 
medical reports, including laboratory evaluations, show no 
findings or diagnoses of a liver disorder to include 
hepatitis.  Thus, at the time of the February 1987 rating 
decision, there was no evidence of hepatitis during service 
or thereafter.  The veteran did not appeal that decision and 
thus, that decision is final.
 
Evidence submitted or associated with the claims file since 
the February 1987 denial consists of VA and private medical 
records and the veteran's statements and testimony.  VA 
medical records from 1991 to 1992 show findings of abnormal 
liver function tests, hepatomegaly with fatty liver.  
Hepatitis screen was ordered.  Private medical testing in 
June 1992 revealed negative results for Hepatitis B and C; 
however anti-HBS results were questionable.  In a June 1992 
private medical evaluation, the physician noted that the 
veteran reported that he had two tours of duty in Vietnam, 
but denied hepatitis, jaundice, or liver disease during that 
time.  The veteran reported that he was informed about 5 to 7 
years ago that he had an enlarged liver.  The veteran 
reported a 4-year period of high alcohol consumption.  
Testing revealed an enlarged liver with changes suggestive of 
extensive fatty infiltration.  A subsequent June 1994 VA 
medical record revealed a diagnosis of chronic persistent 
hepatitis by liver biopsy. 

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).   See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  When the case was previously denied, 
there was no confirmed diagnosis of hepatitis of record.  
Now, the record contains a diagnosis of chronic persistent 
hepatitis.  The Board has been presented with competent 
evidence of a diagnosis of hepatitis.  This evidence meets 
the definition of new and material evidence and must be 
considered to fairly decide the claim, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991).   

Subsequent to the reopening of the claim and review of the 
evidence, the Board finds that the veteran's claim for 
service connection for hepatitis lacks merit.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his statement that his hepatitis is related to his 
service cannot serve to well ground the claim because he is 
not competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet. App. at 93.  
Moreover, there is no medical opinion of record indicating a 
nexus between the current diagnosis of hepatitis and his 
active service.  In view of the absence of that fact, his 
allegation that there is some relationship to inservice 
duties is unsupported.  Therefore, the Board concludes that 
the veteran's claim for service connection for hepatitis is 
not well grounded.  Accordingly, this claim is denied.  38 
U.S.C.A. § 5107 (West 1991).


II.  Service connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit, 5 Vet. App. at 92-93.  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

A. Chloracne

Applying the above legal criteria to the facts of the instant 
case, the Board notes initially that the veteran's DD Form 
214 indicates his active service included duty in Vietnam in 
1968 to 1969.  Service medical records are negative for 
chloracne.  Post- service medical records, VA and private, 
are similarly negative, reflecting no findings or diagnoses 
of chloracne.  There is, therefore, no medical evidence of 
chloracne, and, consequently, the claim must be denied as not 
well grounded.  The veteran's statements and testimony as to 
the existence of chloracne are not sufficient to well ground 
the claim  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

B.  Peripheral neuropathy

Service medical records do not contain any complaints, 
findings, or treatment for numbness of fingers, toes or 
weakness in the lower extremities, or peripheral neuropathy.  

At a July 1973 VA examination, there were no complaints, 
findings, or diagnosis of peripheral neuropathy.  A 
neurological evaluation was normal.  During an April 1974 VA 
hospitalization, there were complaints or diagnoses of 
peripheral neuropathy.  A June 1994 VAMC discharge summary 
revealed that the veteran reported a several year history of 
left hand numbness and weakness.  The veteran underwent left 
carpal tunnel release and left wrist ganglionectomy.  
Multiple VA examinations show normal neurological 
evaluations.  The record does not contain competent medical 
evidence of a diagnosis of peripheral neuropathy.

The Court has held that in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because there is 
no evidence of current and competent diagnosis of peripheral 
neuropathy, the Board must deny the claim as not well 
grounded.  Id.; see also Caluza, 7 Vet. App. at 505.  The 
veteran is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, his assertion that he 
has peripheral neuropathy as a result of his exposure to 
Agent Orange during service is not competent and does not 
establish well grounded claim.  Chelte v. Brown, 10 Vet. App. 
268 (1997).  His statements cannot serve to well ground the 
claim because the veteran is not competent to make such an 
allegation, as such require competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit, 5 Vet. App. at 93.  Accordingly, the claim for 
service connection for peripheral neuropathy is denied.  38 
U.S.C.A. § 5107 (West 1991).

C.  Chronic Dermatitis

Service medical records contain no complaints, findings, or 
diagnoses of any skin disorder.  At a July 1973 VA 
examination, evaluation of the skin was normal.  At an August 
1973 VA dermatological examination, the veteran complained of 
athlete's foot on both feet with blistering, scaling, and 
fissuring since Vietnam.  On evaluation, there were numerous 
scales and dot blisters on the internal aspect of the soles 
of the feet with interdigital scaling.  The impression was 
moderately severe tinea pedis of both feet.  There was no 
complaints, findings, or diagnosis of chronic dermatitis of 
other areas of the veteran's skin.

A November 1977 VAMC discharge summary indicates that the 
veteran was hospitalized for treatment of his skin problem of 
his right foot. There were no findings or diagnosis of any 
skin disease to include chronic dermatitis of any other areas 
of the veteran's skin.  The discharge diagnosis was tinea 
pedis with secondary staphylococcal infection.  On multiple 
VA examinations, evaluation of the veteran's skin was normal.

A November 1990 VA medical record revealed a diagnosis of 
chronic dermatitis of the left thigh.  In multiple statements 
and at his hearings on the appeal, the veteran maintains that 
he had a skin disorder in service that has continued since 
that time.

Upon review of the record, the Board notes that the veteran's 
service medical records show no findings or diagnosis of 
dermatitis during service.  VA medical records only show one 
complaint of and diagnosis of chronic dermatitis in 1990, 
more than 15 years after service.  No medical professional 
has provided any competent medical evidence linking the 
veteran's current chronic dermatitis to active service.   

The veteran is considered competent to report that on which 
he has personal knowledge, that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting lay statements as to the existence of a disorder 
and a relationship between that disorder and service because 
there is no evidence that the veteran is 
competent to offer medical opinions.  Competent medical 
evidence is required. Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet. App. at 93.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
chronic dermatitis is not well grounded and is denied.  38 
U.S.C.A. § 5107 (West 1991).

D.  Left carpal tunnel syndrome

Service medical records contain no complaints, findings, or 
diagnosis of left carpal tunnel syndrome.  At a July 1973 VA 
examination, the veteran reported that his left arm bothered 
him.  On evaluation, a piece of shrapnel underneath a scar on 
the left forearm was noted.  

As noted previously, a June 1994 VAMC discharge summary 
revealed that the veteran reported a several year history of 
left hand numbness and weakness.  The veteran underwent left 
carpal tunnel release and left wrist ganglionectomy.  The 
diagnosis was left carpal tunnel syndrome.  No medical 
professional has provided competent medical evidence 
indicating that the veteran's left carpal tunnel syndrome was 
related to his active service or to the shell fragment wound 
of the left forearm for which he is service connected.

The veteran's allegation that his left carpal tunnel syndrome 
is related to his active service or to the shell fragment 
wound cannot serve to well ground the claim because he is not 
competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet. App. at 93.  In the instant case, there is 
no medical opinion indicating a nexus between the veteran's 
left carpal tunnel syndrome and his active service or to 
service connected disability.  In view of the absence of this 
nexus, his claim that there is some relationship to active 
service is unsupported.    

Therefore, the Board concludes that the veteran's claim for 
service connection for peripheral neuropathy is not well 
grounded.  Accordingly, the claim for service connection for 
a lung disorder is denied.  38 U.S.C.A. § 5107 (West 1991).


ORDER

Service connection for hiatal hernia with reflux is granted.  
Service connection for hepatitis is denied.  Service 
connection for chloracne due to Agent Orange is denied.  
Service connection for peripheral neuropathy due to exposure 
to Agent Orange is denied.  Service connection for chronic 
dermatitis is denied.  Service connection for left carpal 
tunnel syndrome is denied.

REMAND

The veteran testified at his March 2000 hearing that he 
received treatment at the Biloxi, Mobile, and New Orleans VA 
Medical Centers and that he was scheduled for appointment in 
March 2000.  These medical records have not been obtained. 
Moreover, he alleged that the May 1999 VA examination of his 
feet was inadequate.  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination as well as to obtain recent 
treatment records so that the evaluation of the disability 
will be a fully informed one.

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should obtain relevant copies 
of any current VA medical records 
pertaining to treatment of the veteran 
from the Biloxi, Mobile, and New Orleans 
VAMCs for incorporation in the record.

2.  The RO should schedule the veteran 
for a VA dermatological examination.  
All indicated studies should be 
conducted.  The purpose of the 
examination is to determine the extent 
and severity of the service connected 
tinea pedis.  The claims file should be 
made available to the examiner.

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



